Name: Commission Regulation (EEC) No 1634/81 of 18 June 1981 derogating from Regulation (EEC) No 858/78 laying down special detailed rules of application of the system of certificates for advance fixing of the refund in the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/ 12 Official Journal of the European Communities 19 . 6 . 81 COMMISSION REGULATION (EEC) No 1634/81 of 18 June 1981 derogating from Regulation (EEC) No 858/78 laying down special detailed rules of application of the system of certificates for advance fixing of the refund in the pigmeat sector whereas, for the same reason, the period of validity of the advance-fixing certificates should be extended once more for the exports provided for in Regulations (EEC) No 200/81 and (EEC) No 1050/81 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat (*), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 15 (6) thereof, Whereas Article 5 (3) of Council Regulation (EEC) No 2768/75 (3) provides that the refund may, upon request by the person concerned, be fixed in advance ; Whereas a special refund was fixed by Commission Regulations (EEC) No 3283/80 (4), (EEC) No 200/81 (5) and (EEC) No 1050/81 (6) for exports of pig carcases to Poland ; whereas advance fixing of that refund was made obligatory for monitoring purposes ; whereas the normal period of validity of advance ­ fixing certificates as provided for in Article 2 of Commission Regulation (EEC) No 858/78 (7) proves inadequate for export of the products in question under the specific conditions laid down by Regula ­ tions (EEC) No 3283/80 , (EEC) No 200/81 and (EEC) No 1 050/8 1 ; whereas the period of validity of the advance-fixing certificates has been extended by Regu ­ lation (EEC) No 810/81 (8) until 12 September 1981 for this special refund for exports effected pursuant to Regulations (EEC) No 3283/80 and (EEC) No 200/81 ; 1 . By way of derogation from Article 2 of Regula ­ tion (EEC) No 858/78 , the period of validity of certifi ­ cates for advance fixing of the refund, issued pursuant to Article 2 of Regulation (EEC) No 200/81 or to Article 2 of Regulation (EEC) No 1050/81 for products for export to Poland, is hereby extended until 31 October 1981 . 2 . For the application of the provisions of para ­ graph 1 , the person concerned shall submit the certifi ­ cate for advance fixing to the issuing authority which will make the necessary changes . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 June 1981 . For the Commission The President Gaston THORN ( ») OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . (3) OJ No L 282, 1 . 11 . 1975, p . 39 . (4) OJ No L 343, 18 . 12 . 1980 , p . 30 . (5 ) OJ No L 24, 28 . 1 . 1981 , p. 13 . (6) OJ No L 110 , 22 . 4 . 1981 , p . 5 . (7) OJ No L 116, 28 . 4. 1978, p. 18 . (8) OJ No L 84, 31 . 3 . 1981 , p. 12.